Title: To Benjamin Franklin from Girardot, Haller & Co., 2 June 1778
From: Girardot, Haller & Cie.
To: Franklin, Benjamin


Sir
Parÿs June 2d. 1778
We referr you, to what we had th’honor of writing to you and desiring you an information of those articles which You Thought most ready in demand for your Contrÿ for Messrs. Dubbeldemuts at Rotterdam, and as those Gentlemen are Much in th’American interest, and very worthy men We would willingly oblige them as your Answer on that head wil Those who are very Sincerily Sir Your most Humble Servants
Girardot Haller & Co.
To the Right Honourable Dr. franklin
 
Addressed: A Monsieur / Monsieur le docteur Frankelin / Député des Etats unis de / l’Amérique / chez Mr. Leray de Chaumont / Passy / hotel Colbert
Notation: Girardot, Haller & Co. 2 Juin 1778
